t c memo united_states tax_court charol l stafford petitioner v commissioner of internal revenue respondent james e stafford petitioner v commissioner of internal revenue respondent docket nos filed date charol l stafford and james e stafford pro sese william g bissell for respondent memorandum opinion gale judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule as to the unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue deficiencies and additions to tax regarding both petitioners and accuracy-related_penalties regarding petitioner charol l stafford mrs stafford as determined in the notices of deficiency these cases were consolidated for trial briefing and opinion pursuant to the court's order dated date respondent determined the following federal_income_tax deficiencies additions to tax and penalties with respect to mrs stafford year deficiency dollar_figure big_number big_number big_number big_number additions to tax and penalties sec_6651 sec_6662 --- --- dollar_figure --- dollar_figure big_number --- --- --- respondent determined the following federal_income_tax deficiencies and additions to tax with respect to petitioner james e stafford mr stafford year background deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure --- --- --- the deficiencies in income taxes are based on respondent's determinations that petitioners failed to report income in the following respects although mrs stafford filed federal_income_tax returns for the tax years and reporting wage income earned in her individual capacity she failed to report her 50-percent share of community_property income earned by mr stafford in his individual capacity for those years mrs stafford failed to file federal_income_tax returns for and and thus failed to report her percent share of community_property income earned by mr stafford in his individual capacity for those years and mr stafford failed to file federal_income_tax returns for any year at issue and thus failed to report his 50-percent share of community_property income earned by petitioners in their individual capacities respondent determined that mrs stafford received the following wage income year payor north forest independent school district molly maid of champions north forest independent school district tarkington independent school district amount dollar_figure big_number big_number big_number respondent determined that mr stafford received the following wage and pension income year payor bp exploration bp exploration bp exploration 1099-r pension income carlton accountants texas employment comm'n carlton accountants accountants on call accountants on call accountants on call amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number hence respondent determined that petitioners' total community_property income for each year at issue is as follows wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pension income big_number respondent further determined that each petitioner' sec_50 percent share of the above-noted total community_property income is as follows wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pension income big_number respondent also determined that because mrs stafford filed federal_income_tax returns for and reporting the wage income she received in her individual capacity for those years her respective share of unreported community_property income is reduced by the amounts so reported ie dollar_figure dollar_figure and dollar_figure thus respondent determined that mrs stafford's unreported community_property income is as follows wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pension income big_number when petitioners refused to stipulate any matter proposed by respondent an order to show cause why such matters should not be deemed stipulated pursuant to rule f was issued by the court petitioners' response to the show cause order failed to address any matter contained in the proposed stipulations consequently the show cause order was made absolute and the matters set forth in respondent's proposed stipulation of facts together with the exhibits attached thereto were deemed stipulated for purposes of these cases pursuant to rule f the matters deemed stipulated may be summarized as follows petitioners are currently married and were so during the years at issue they resided in kingwood texas at the time their petitions were filed mrs stafford filed federal_income_tax returns for and electing married filing separate status and reporting the previously noted wage income earned in her individual capacity however she failed to report her share of community_property income on these tax returns mrs stafford did not file federal_income_tax returns for and and her failure to do so for these years was not due to reasonable_cause mr stafford did not file federal_income_tax returns for and and his failure to do so for all years was not due to reasonable_cause mr stafford received an ira distribution in which was an early distribution to which a 10-percent penalty applies the additions to tax pursuant to sec_6654 are due from mr stafford for and because he underpaid his estimated_tax for both years petitioners are further deemed to have stipulated to the following documents that respondent proposed for stipulation copies of forms w-2 documenting mrs stafford's wage income as determined in the notice_of_deficiency from north forest independent school district in the amounts of dollar_figure and dollar_figure from molly maid of champions in the amount of dollar_figure and from tarkington independent school district in the amount of dollar_figure copies of bp exploration forms w-2 and employee earnings histories documenting mr stafford's wage income as determined in the notice_of_deficiency in the amounts of dollar_figure and dollar_figure a copy of the canceled check front and back and bank deposit ticket with respect to the 1099-r distribution paid to mr stafford as determined in the notice_of_deficiency in the amount of dollar_figure from bp exploration for the taxable_year copies of accountants on call forms w-2 and detailed payroll registers documenting mr stafford's wage income as determined in the notice_of_deficiency in the amounts of dollar_figure dollar_figure and dollar_figure copies of forms w-2 from carlton accountants documenting mr stafford's wage income as determined in the notice_of_deficiency in the amounts of dollar_figure and dollar_figure and copies of canceled checks and claimant master_file from the texas employment commission documenting mr stafford's unemployment_compensation in the amount of dollar_figure as determined in the notice_of_deficiency petitioners also stipulated to the federal_income_tax returns filed by mrs stafford for and on which she reported income in the amounts of dollar_figure dollar_figure and dollar_figure respectively the stipulated documents also include forms w-4 signed by mrs stafford and and by mr stafford the above-listed documentary_evidence identifies texas as petitioners' state of residence during the tax years at issue texas is a community_property_state see tex fam code ann sec_5 01-dollar_figure west discussion summary_judgment is appropriate if the pleadings admissions and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the party seeking summary_judgment bears the burden of proving that there is no genuine issue of material fact 78_tc_412 however the party opposing summary_judgment may not rely upon the mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d sundstrand corp v commissioner supra petitioners have been unwilling to come forward with any factual evidence or to dispute any facts in these cases instead petitioners argue that the notices of deficiency issued to them are invalid and therefore respondent has fraudulently induced them to file tax_court petitions because respondent's assessment and collection authority has been transferred to the bureau of alcohol_tobacco_and_firearms batf there are no implementing regulations for respondent's assessment and collection authority and title_26 of the u s code has not been enacted into law mr stafford raised identical arguments regarding the batf and a lack of implementing regulations in stafford v commissioner tcmemo_1997_50 these arguments were rejected in that case and mr stafford was first advised of their lack of merit in a pretrial order on date as in the previous case these arguments provide no basis for denying summary_judgment moreover petitioners' additional argument that title_26 of the u s code has never been enacted into law is frivolou sec_3 mrs stafford's petition recites that she was unaware of her obligation to report her share of community_property income although she did not raise this point in response to respondent's motion for summary_judgment or in any other filings with the court in any event it is well settled that under the circumstances here presented one spouse is required to report as income his or her share of the other spouse's earnings see 282_us_122 282_us_101 the internal_revenue_code of was enacted by the 83d congress on date ch 68a stat the internal_revenue_code of as heretofore hereby or hereafter amended continued and provides no basis for denying respondent's motion for summary_judgment the deficiencies the deemed stipulations in these cases establish that petitioners were married and residents of texas a community_property_state during the tax years at issue thus on the facts here presented each petitioner is liable for the tax on his or her respective share of community_property income see 282_us_122 282_us_101 petitioners have not asserted that the notices of deficiency are arbitrary or erroneous and have failed to offer any evidence disputing respondent's determinations as to the deficiencies moreover every item_of_income that respondent determined was received by each petitioner individually is supported by documentation to which petitioners are deemed to have stipulated including the federal_income_tax returns filed by mrs stafford reporting wage income earned in her individual capacity statements in a tax_return are admissions 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 continued was redesignated as the internal_revenue_code_of_1986 by the 99th congress on date publaw_99_514 100_stat_2095 affd without published opinion 521_f2d_1399 3d cir statements made in a tax_return signed by a taxpayer may be treated as admissions sirrine bldg no v commissioner tcmemo_1995_185 as statements of a party opponent the returns are admissions under rule d of the federal rules of evidence 53_f3d_924 8th cir estate of kreis v commissioner tcmemo_1954_139 affd 227_f2d_753 6th cir hence mrs stafford has admitted receiving wage income in her individual capacity in the amounts as determined in the notice_of_deficiency mrs stafford is deemed to have stipulated that she failed to report her share of community_property income on her and federal_income_tax returns and that she filed no income_tax returns in and mr stafford is deemed to have stipulated that he failed to file federal_income_tax returns for all years at issue consequently the records in these cases amply support respondent's determinations of the amounts of income that petitioners received in their individual capacities the years of receipt and petitioners' liabilities for their respective shares of community_property income finally petitioners are deemed to have stipulated that the ira distribution mr stafford received in was an early distribution to which a 10-percent penalty applies accordingly there is no genuine issue of material fact as to the deficiencies and a decision may be rendered as a matter of law respondent's motion for summary_judgment as to this issue with respect to both mr and mrs stafford will be granted the additions to tax and accuracy-related_penalties sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a required return unless the failure is due to reasonable_cause mrs stafford is deemed to have stipulated that her failure_to_file returns for and was not due to reasonable_cause and that the sec_6651 additions to tax are due from her for these years similarly mr stafford is deemed to have stipulated that his failure_to_file federal_income_tax returns for and was not due to reasonable_cause and that the sec_6651 additions to tax are due from him for all years at issue accordingly no genuine issue of material fact remains regarding the sec_6651 additions to tax and respondent's motion for summary_judgment thereon with respect to both petitioners will be granted see sec_72 sec_6654 the sec_6654 addition_to_tax for failure to pay estimated_tax is mandatory unless the taxpayer establishes that a statutory exception applies 75_tc_1 mr stafford is deemed to have stipulated that additions to tax under sec_6654 for and are due from him because he underpaid his estimated_tax for both years accordingly there is no genuine issue of material fact as to this issue and respondent's motion for summary_judgment thereon with respect to mr stafford will be granted sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations mrs stafford is deemed to have stipulated that the sec_6662 penalties are due from her for the underpayment_of_tax for and accordingly there is no genuine issue of material fact regarding mrs stafford's liability for these penalties and respondent's motion for summary_judgment thereon will be granted the sec_6673 penalty petitioners are advised of the provisions of sec_6673 giving this court authority to impose a penalty of up to dollar_figure respondent determined in the notice_of_deficiency with respect to mrs stafford that all or part of the underpayment for and is due to negligence or intentional disregard of rules or regulations when the taxpayer has instituted proceedings primarily for delay the taxpayer's position is frivolous or groundless or the taxpayer unreasonably failed to pursue administrative remedies respondent has not requested that the court exercise its authority and the court declines to do so sua sponte in the instant proceedings however petitioners are cautioned that this sanction is available to the court and will be considered if petitioners persist in pursuing frivolous arguments before this court an appropriate order will be issued and decisions will be entered for respondent
